Opinion issued July 11, 2002
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00527-CV



INNOCENT IBUADINMA OGUAGHA, Appellant

V.

RONDA KAYE HUGHES OGUAGHA, Appellee



On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 2000-34952



O P I N I O N
	According to information provided by the trial court clerk, this is an appeal
from a judgment signed on April 20, 2001.  The record was due on  June 19, 2001. 
Neither the clerk's record nor the reporter's record has been filed.  The appellate
filing fee of $125 has not been paid.  
	On May 30, 2002, the Court issued an order that stated, in part, as follows:

	Appellant's motion for extension of time to file clerk's record is
granted as follows:  Subject to payment being made by appellant, the
trial court clerk is ordered to file the clerk's record within 30 days of
the date of this order.  If the clerk's record is not so filed, at the
expiration of such 30-day period, the trial court clerk is ordered to
advise this Court in writing of the reason why the clerk's record has not
been filed.  If the reason is the failure of appellant to pay for the clerk's
record, appellant is advised that his appeal will be dismissed.  See Tex.
R. App. P. 37.3(b).


 Appellant has not paid the appellate filing fee of $125.  This appeal
remains subject to dismissal at any time for his failure to pay the fee as
set forth in this Court's order of August 23, 2001.

	The clerk's record has not been filed, and the trial court clerk advises that the
reason is appellant's failure to pay for it.  Appellant has not paid the appellate filing
fee of $125.  Appellant has not responded to this Court's order of May 30, 2002.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.